Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2 and 6-9 are pending in this application. Claim 1 is currently amended. Claims 2, 8 and 9 are original. Claims 3-5 are canceled. Claims 6-7 were previously presented.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Moolman (US20050131655A1), and further in view of Nair (US20170234667A1).
Regarding claim 1, Moolman teaches an operator terminal (i.e. computer system 16) (fig.1) for a blasting system (i.e. multi-shot blasting system 10) (fig.1), the operator terminal comprising: a logging unit (i.e. data import 44) (fig.1) that acquires detonation information on a detonator (i.e. electronic detonator 22.1 and non-electric detonator 30) (fig.1) using a logging scheme ([0037], In this manner the ID codes of all detonator assemblies 28.1 to 28.n connected to blast box 20.1 are automatically read and recorded); a scanning unit (i.e. scanner 42) (fig.1) that acquires the detonation information using a scanning scheme ([0035], for reading the bar code associated with the non-electric detonators 30); and a control unit (i.e. central control station 12) (fig.1) that receives the detonation information ([0037], data is then communicated in direction A), matches the detonation information and design information to each other ([0037], automatically read and recorded), and transfers setting information corresponding to the detonation information to the detonator ([0038], a blast initiate command is transmitted in direction B from station 12 to the blast box 20.1), wherein the logging scheme is a scheme of acquiring the detonation information through a detonation wire (i.e. unidirectional communication line 24.1 to 24.n) (fig.1) connected to the detonator (implicit, connection to detonators 22.1 and 30 as seen in fig.1), and the scanning scheme is scheme of capturing an identification image and thus acquiring the detonation information ([0037], scanner 42 automatically to read the bar code 40 on each detonator assembly), wherein in a case where the control unit receives the detonation information from the logging unit ([0037], data is then communicated in direction A on network 18 to the computer system 16 at station 12), the control unit transfers the setting data corresponding to the detonation information to the detonator ([0038], a blast initiate command is transmitted in direction B from station 12 to the blast box 20.1), wherein in a case where the control unit receives the detonation information from the scanning unit ([0037], operator utilizes scanner 42 automatically to read the bar code 40 on each detonator assembly), the control unit stores the setting data corresponding to the detonation information ([0038], a blast initiate command is transmitted in direction B from station 12 to the blast box 20.1), and wherein the control unit waits for receiving a detonator connection signal indicating that the detonator and the operator terminal are connected to each other ([0037], the ID codes of all detonator assemblies 28.1 to 28.n connected to blast box 20.1 are automatically read and recorded), and the control unit transfers the setting data to the detonator in response to the detonator connection signal ([0038], a blast initiate command is transmitted in direction B from station 12 to the blast box 20.1).
Moolman does not teach, wherein the operator terminal acquires detonation information from the detonator using one of a scanning scheme and a logging scheme in a selective manner.
Nair teaches in a similar field of endeavor of electronic detonators, wherein the operator terminal acquires detonation information from the detonator using one of a scanning scheme and a logging scheme ([0020], physically connecting the detonator to the logging machine or by scanning the printed code on the detonator using an optical scanner) in a selective manner ([0021], In the case of the optical scanning system, a connected logging will be required if the label on the detonator is damaged).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the selective manner of logging in Moolman, as taught by Nair, as it provides the advantage of robust acquisition of detonation information.
Regarding claim 2, Moolman and Nair teach the operator terminal according to claim 1, wherein the logging unit is connected to a connector (i.e. connectors 34) (fig.2) that connects between the detonation wire and a central wire (i.e. bi-directional data network 18) (fig.1).
Regarding claim 6, Moolman and Nair teach the operator terminal according to claim 5, wherein the control unit is connected to the detonator through a wireless network ([0021], a wireless (radio) link between a blast controller and the blast site).
Regarding claim 7, Moolman and Nair teach the operator terminal according to claim 5, wherein the control unit is connected to the detonator through a wired network ([0026], Data stored in the device may be downloaded over a physical link).
Regarding claim 8, Moolman and Nair teach the operator terminal according to claim 1, wherein the identification information is an image (i.e. bar code 40) (fig.2) that is attached on an identification tag coupled to the detonation wire (implicit, as seen in fig.2).
Regarding claim 9, Moolman and Nair teach the operator terminal according to claim 1, wherein the identification image is a barcode (i.e. bar code 40) (fig.2) or a QR code.

Claims 1, 2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Duniam (US6644202B1), and further in view of Nair (US20170234667A1).
Regarding claim 1, Duniam teaches an operator terminal (e.g. terminal comprising LCD 42, Keypad 40 and battery 52) (fig.2) (alternatively, part of control unit 32) (fig.1) for a blasting system (i.e. blasting arrangement) (fig.1), the terminal comprising: a logging unit (i.e. data recovery 50) (fig.2) that acquires detonation information on a detonator (i.e. detonator 14A) (fig.1) using a logging scheme (abstract, for receiving … identity data from each detonator); a scanning unit (column 2 lines 59-60, The invention may … also extend to a control unit which includes a barcode scanner) that acquires the detonation information (column 2 lines 60-61, for obtaining identity data) using a scanning scheme (column 2 line 61, from a readable bar code); and a control unit (e.g. unit comprising EEPROM 44 and Microcontroller 46) (fig.2) that receives the detonation information (column 4 lines 55-59, The integrity of the connection … is verified by … receiving a signal which is returned by the detonator), matches the detonation information and design information to each other (column 4 lines 59-61, return signal is extracted by means of the data recovery device 50 and verified by the microprocessor 46), and transfers setting information corresponding to the detonation information to the detonator (column 5 lines 8-9, predetermined or desired time delay period which is then assigned to the detonator in question), wherein the logging scheme is a scheme of acquiring the detonation information through a detonation wire (i.e. branch line 12A) (fig.1) connected to the detonator (column 4 lines 58-59, receiving a signal which is returned by the detonator on the trunk line) (implicit, detonation wire 12A is connected to trunk line 10 as seen in fig.1), and the scanning scheme is scheme of capturing an identification image (column 2 line 65, bar code is readable) and thus acquiring the detonation information (column 2 lines 61-62, readable bar code corresponding to the identity number of the detonator), wherein in a case where the control unit receives the detonation information from the logging unit (column 4 lines 55-61, The integrity of the connection … is verified by … receiving a signal which is returned by the detonator… return signal is extracted by means of the data recovery device 50 and verified by the microprocessor 46), the control unit transfers the setting data corresponding to the detonation information to the detonator (column 5 lines 8-9, predetermined or desired time delay period which is then assigned to the detonator in question), wherein in a case where the control unit receives the detonation information from the scanning unit (claim 18, control unit includes a bar code scanner for obtaining identity data from a readable bar code), the control unit stores the setting data corresponding to the detonation information (column 5 lines 8-9, predetermined or desired time delay period which is then assigned to the detonator in question), and wherein the control unit waits for receiving a detonator connection signal (column 4 lines 58-62, receiving a signal which is returned by the detonator on the trunk line… functionality of the detonator is, in this way, also verified) indicating that the detonator and the operator terminal are connected to each other (e.g. operator terminal is part of control unit 32) (fig.2), and the control unit transfers the setting data to the detonator in response to the detonator connection signal (column 5 lines 8-9, predetermined or desired time delay period which is then assigned to the detonator in question).
Duniam does not teach, wherein the operator terminal acquires detonation information from the detonator using one of a scanning scheme and a logging scheme in a selective manner.
Nair teaches in a similar field of endeavor of electronic detonators, wherein the operator terminal acquires detonation information from the detonator using one of a scanning scheme and a logging scheme ([0020], physically connecting the detonator to the logging machine or by scanning the printed code on the detonator using an optical scanner) in a selective manner ([0021], In the case of the optical scanning system, a connected logging will be required if the label on the detonator is damaged).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the selective manner of logging in Duniam, as taught by Nair, as it provides the advantage of robust acquisition of detonation information.
Regarding claim 2, Duniam and Nair teach the operator terminal according to claim 1, wherein the logging unit is connected to a connector (i.e. connector 28A) (fig.1) that connects between the detonation wire and a central wire (e.g. connection between detonation wire 12A and trunk line 10).
Regarding claim 7, Duniam and Nair teach the operator terminal according to claim 5, wherein the control unit is connected to the detonator through a wired network (implicit, trunk line 10 as seen in fig.1).
Regarding claim 8, Duniam and Nair teach the operator terminal according to claim 1, wherein the identification information is an image (column 2 line 61, readable bar code) that is attached on an identification tag (column 2 lines 63-64, bar code protrudes from the blast hole … or is otherwise positioned) coupled to the detonation wire (column 2 lines 61-63, bar code corresponding to the identity number of the detonator provided that in use of the detonator).
Regarding claim 9, Duniam and Nair teach the operator terminal according to claim 1, wherein the identification image is a barcode (column 2 line 61, from a readable bar code) or a QR code.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Duniam (US6644202B1) and Nair (US20170234667A1), and further in view of Laakko (US20200355483A1).
Regarding claim 6, Duniam and Nair teach the operator terminal according to claim 5.
Duniam and Nair do not teach the operator terminal, wherein the control unit is connected to the detonator through a wireless network.
Laakko teaches in a similar field of endeavor of blasting operation, that it is conventional to have an operator terminal (i.e. hand-held apparatus 200) (fig.1), wherein a control unit (i.e. processor 240) (fig.2) is connected to a detonator (i.e. electronic detonator 141) (fig.2) through a wireless network (i.e. network 170) (fig.1) (also refer to [0072], network 170 include wireless networks, wired networks, and combinations thereof).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the wireless network in Duniam and Nair, as taught by Laakko, as it provides the advantage of uploading blasting plan to remote database and hence making the operator terminal less bulky and cost effective.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        08/05/2022

/Scott Bauer/Primary Examiner, Art Unit 2839